DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 19, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 5,222,941) in view of Nahon et al. (US 2007/0185445 A1).
With regard to claims 10, 22, and 23, Don Michael teaches a method for ameliorating clots in a blood vessel and for bypassing a blockage in a vessel, the method comprising: (a) providing a blood flow reversal catheter (Fig. 1 catheter 2), the catheter having a longitudinal structure configured for insertion into a blood vessel, the catheter having a lumen (Figs. 2 and 3 lumen 26), a proximal hole (Figs. 1 and 2 hole at the proximal end of the lumen 26), a distal hole (Fig. 2 hole at end 5) and a side hole (Figs. 1 and 2 one of holes 28) between the proximal hole and distal hole, the side hole and distal hole communicating with the lumen (Fig. 2); (b) inserting the catheter into the blood vessel so the distal hole is distal of the blockage and the side hole is proximal of the blockage (Col. 5 lines 5-15, the hole on either side of the balloon are used to allow blood to flow past the clot a such the distal end would be distal of the blockage and 28 would be proximal to the blockage); (c) treating the blockage while enabling blood flow into the side hole, into and through the lumen in a distal direction and out of the distal hole (Col. 5 lines 5-15, Col. 3 lines 42-48).  Don Michael does not disclose a sheath.  However, Nahon et al. teach a catheter for treating blockages with a blood bypass side opening which can be selectively covered and uncovered by a sheath to control flow (Figs. 1 and 2, sheath 28, side port 26, [0019], [0021]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a sheath in Don Michael as Nahon et la. teach this is beneficial for controlling flow.  As combined the sheath slides between positions which cover and uncover the side hole as desired which would enable flow reversal. Don Michael teach suction may be applied to the vessel (Col. 4 lines 16-19) which would reverse flow, catheter 3 may be placed in a proximally spaced relationship with catheter 2 thus providing aspiration from a proximal end of the catheter. 
With regard to claims 19 and 20, see Col. 3 lines 42-48, Figs. 1 and 3 perforation 10, lumen 8.

Claim(s) 11, 12, 24-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 5,222,941) and Nahon et al. (US 2007/0185445 A1) as applied to claims 10 and 22 above, and further in view of Imran (US 5,947,985).
With regard to claims 11, 12, 24, and 25, Don Michael teaches a method substantially as claimed.  Don Michael does not disclose a macerating element for treatment.  However, Imran teaches using macerating loops between occluding members to aid in removing blockages, the helical member is rotatable as it expands and contracts (Fig. 1 member 56, Col. 3 lines 6-16, Col. 4 lines 20-25).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a macerating element in Don Michael as Imran teaches this is beneficial for clearing thrombus.  
With regard to claim 26, see Col. 3 lines 42-48, Figs. 1 and 3 perforation 10, lumen 8.  Imran teaches infusion ports may be position in the area of the macerating element (Fig. 4 perforations 111).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place the perforation between the macerating loops as combined as Imran teach this is equivalently effective for delivery and would yield the same result.
With regard to claim 27, the loops for a sinusoidal shape at a distal segment of the catheter.
With regard to claim 29, as combined Don Michael teach a plurality of holes 28 and the macerating elements would be placed in the area of the clot which is distal to the side holes.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 5,222,941) and Nahon et al. (US 2007/0185445 A1) as applied to claim 10 above, and further in view of Boehm JR. et al. (US 2017/0000493 Al).
With regard to claims 13-16, Don Michael teaches a method substantially as claimed. Don Michael does not disclose a valve. However, Boehm Jr. et al. teach using a valve placed proximally of side holes to prevent backflow through the catheter (Fig. 8 member 23, [0045]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a valve in Don Michael as Boehm Jr. et al. teach this is beneficial to prevent backflow through the catheter.  At the location of the valve the diameter is reduced.  The valve is considered to be closeable by the user as the user controls the insertion of the catheter.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 5,222,941) and Nahon et al. (US 2007/0185445 A1) as applied to claim 10 above, and further in view of Nitzan et al. (US 2018/0126130 A1).
With regard to claims 17 and 18, Don Michael teaches a method substantially as claimed. Don Michael does not disclose using pressurized fluid to prevent backflow.  However, Nitzan et al. teach that a pressurized fluid flow can be used to prevent blood from backflowing into a patient and the height can be adjusted to regulate flow ([0206], [0207], see [0196] container can be a bag).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pressurized fluid in Don Michael as Nitzan et al. teach this is beneficial for preventing backflow.  

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 5,222,941) and Nahon et al. (US 2007/0185445 A1) as applied to claim 20 above, and further in view of Edmunds et al. (US 2011/0190727 A1).
With regard to claim 21, Don Michael teaches a method substantially as claimed. Don Michael does not disclose the channel and lumen are concentric.  However, Edmunds et al. teach equivalently using concentric or eccentric lumens ([0033]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use concentric lumens in Don Michael as Edmunds et al. teach such to be equivalent and this would yield the same predictable result.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 5,222,941) and Nahon et al. (US 2007/0185445 A1) as applied to claim 10 above, and further in view of Yassinzadeh (US 2012/0029436 A1).
With regard to claim 28, Don Michael as combined Nahon et al. do not disclose a balloon on the outer surface of the sheath.  However, Yassinzadeh teaches the delivery sheath to have a balloon to divert fluid as necessary during delivery (Figs. 1 and 5 member 30, [0023], [0029]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a balloon in Don Michael as combined with Nahon et al. Yassinzadeh teaches this is beneficial to divert flow.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783